Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 31, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receive a job submission, wherein the job submission comprises a job including at least one change to a component within a system associated with the change control system; generate a graph comprising metadata that represents attributes of the job submission as edges and nodes of the graph; extract information from the graph for submission to a machine learning model; input the information from the graph to an input layer of the machine learning model, wherein the machine learning model evaluates the information from the graph to output one or more similarity scores; and determine whether to reject the job submission based at least in part on the one or more similarity scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processing system, storage media, machine learning model, and using the processing system to perform receiving, generating, extracting, inputting, and determining steps. The processing system is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, extracting, inputting, and determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0075] of using general-purpose computer and available commercial products to perform the method, and para [0008] of using well-known machine learning models. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the machine learning model…determines a similarity score; Claim 3 recites… direct the processing system to reject the job submission, accept the job submission; Claim 4 recites the machine learning model includes at least one of: an artificial neural network…, Claim 5 recites the machine learning model is trained ….; Claim 6 recites the graph comprises a plurality of nodes and a plurality of edges…; Claim 7 recites wherein extracting information from the graph and submitting the information from the graph…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to method, independent claim 15 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                             Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (hereinafter Lin, US 2019/0138920) in view of Yien et al. (hereinafter Yien, US 10,867,291).
            Regarding to claim 1, Lin discloses a change control system comprising: 
            one or more computer-readable storage media (figure 7, storage 714);
            a processing system operatively coupled with the one or more computer-readable storage media (figure 7, processor 718); and 
            program instructions stored on the one or more computer-readable storage media that, when read and executed by the processing system (para [0054], Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 718 for execution), direct the processing system to at least: 
                        receive a job submission, wherein the job submission comprises a job including at least one change to a component within a system associated with the change control system (para [0032], Process 500 may begin with operation 502, where data is retrieved for analysis. For example, user profile data, transactional information, and other similar data may be retrieved for determining if a transaction is approved. As another example, the data may be retrieved for authenticating a user login); 
                        generate a graph comprising metadata that represents attributes of the job submission as edges and nodes of the graph (para [0015], FIG. 1 illustrates a decision structure (e.g., directed graph) applicable to machine learning which may be used for such large data analysis. Generally, a decision structure similar to structure 100 may be used to obtain various metrics. As an example, a decision structure may be used to compute a quality model score which may be used in determining whether or not to approve a customer's transaction request); 
                        extract information from the graph for submission to a machine learning model (para [0033], Machine learning is a technique that is often used for such analytics. Oftentimes, the large data is organized using decision structures or directed acyclic graphs which can be used by the machine learning algorithms to extract the information of interest. In process 500, the data has been organized in a directed acyclic graph format and retrieved for processing and extracting the information of interest); and 
                       input the information from the graph to an input layer of the machine learning model, wherein the machine learning model evaluates the information from the graph to output one or more [similarity] scores (para [0015], FIG. 1, for example, the directed acyclic graph (e.g., structure 100) is a machine learning model capable of receiving a large amount of inputs (e.g., data 110) for customer transactions and compute variables 112 based on the data 110 loading. The variables 112 computed, may then be used as the inputs for obtaining the model outcome 114 (e.g., model quality score) approving or rejecting a customer transaction request or user login for example. Therefore, the inputs can include data gathered from a client, loaded from a database, and the like); and
            determine whether to reject the job submission based at least in part on the one or more [similarity] scores (para [0015], FIG. 1, for example, the directed acyclic graph (e.g., structure 100) is a machine learning model capable of receiving a large amount of inputs (e.g., data 110) for customer transactions and compute variables 112 based on the data 110 loading. The variables 112 computed, may then be used as the inputs for obtaining the model outcome 114 (e.g., model quality score) approving or rejecting a customer transaction request or user login for example).
            Lin does not disclose, however, Yien discloses:
            output one or more similarity scores (column 14, lines 15-30, … a trained data model can output a similarity score indicative of whether the particular request is similar to requests that were approved (as opposed to denied). If the similarity score meets or exceeds a threshold similarity score (e.g., showing that the particular request is more similar to approved requests), permissions module 222 can automatically approve the particular request. If the similarity score is below the threshold similarity score, the request is sent to the manager for review. The machine learning mechanism can learn the similarity metric and the threshold similarity score); and
            determine whether to reject the job submission based at least in part on the one or more similarity scores (column 14, lines 15-30, … a trained data model can output a similarity score indicative of whether the particular request is similar to requests that were approved (as opposed to denied). If the similarity score meets or exceeds a threshold similarity score (e.g., showing that the particular request is more similar to approved requests), permissions module 222 can automatically approve the particular request. If the similarity score is below the threshold similarity score, the request is sent to the manager for review. The machine learning mechanism can learn the similarity metric and the threshold similarity score).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining whether to approve/deny requests based one or more similarity scores, for the purpose of providing more easier in making decision to approve/deny the requests with the help of the similarity scores.  Since Lin teaches unitizing machine learning model to approve/deny requests based on one or more scores, Yien teaches unitizing machine learning model to approve/deny requests based on one or more similarity scores, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
           Regarding to claim 2, Lin does not disclose, however, Yien discloses the change control system of claim 1, wherein the machine learning model determines the one or more similarity scores, based on similarities between the information [from the graph] and information from one or more previous job submissions (column 14, lines 1-20, manager application 210 can train and store data model(s), for instance in the other modules and data 236. In at least one example, the data model(s) can be trained utilizing machine learning mechanisms in which input data relates to historical requests for manager approval. The input data can include descriptive data indicative of characteristics of the historical requests and indications of whether such requests were approved (or denied). The data model(s) can be trained using supervised learning algorithms (e.g., artificial neural networks, Bayesian statistics, support vector machines, decision trees, classifiers, k-nearest neighbor, etc.), unsupervised learning algorithms (e.g., artificial neural networks, association rule learning, hierarchical clustering, cluster analysis, etc.), semi-supervised learning algorithms, deep learning algorithms, etc. For a particular pending request, a trained data model can output a similarity score indicative of whether the particular request is similar to requests that were approved (as opposed to denied)).
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining whether to approve/deny requests based one or more similarity scores, for the purpose of providing more easier in making decision to approve/deny the requests with the help of the similarity scores.  Since Lin teaches unitizing machine learning model to approve/deny requests based on one or more scores, Yien teaches unitizing machine learning model to approve/deny requests based on one or more similarity scores, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
            Regarding to claim 3, Lin does not disclose, however, Yien discloses the change control system of claim 2, wherein the program instructions stored on the one or more computer-readable storage media, upon determining whether to reject the job submission based at least in part on the one or more similarity scores, direct the processing system to do one of: reject the job submission, accept the job submission, and defer the job submission for further review based on the one or more similarity scores and a set of defined thresholds (column 14, lines 20-30, If the similarity score meets or exceeds a threshold similarity score (e.g., showing that the particular request is more similar to approved requests), permissions module 222 can automatically approve the particular request. If the similarity score is below the threshold similarity score, the request is sent to the manager for review. The machine learning mechanism can learn the similarity metric and the threshold similarity score. In at least one example, the data model(s) can comprise one or more rules in the set of rules described above. Automatic handling of requests increases the rate at which requests can be reviewed and/or approved).
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining whether to approve/deny requests based one or more similarity scores, for the purpose of providing more easier in making decision to approve/deny the requests with the help of the similarity scores.  Since Lin teaches unitizing machine learning model to approve/deny requests based on one or more scores, Yien teaches unitizing machine learning model to approve/deny requests based on one or more similarity scores, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
          Regarding to claim 4, Lin discloses the change control system of claim 1, wherein the machine learning model includes at least one of: an artificial neural network, gradient boosting decision trees, and an ensemble random forest (para [0014], Various algorithms exist that may be used for learning and predicting in machine learning. The algorithms may include, but are not limited to support vector machines, artificial neural networks, Bayesian networks, decision tree learning, etc.).
          Regarding to claim 5, Lin does not disclose, however, Yien discloses the change control system of claim 1, wherein: the machine learning model is trained using historical change control system data; and the historical change control system data includes previously rejected job submissions and previously accepted job submissions (column 14, lines 1-8, manager application 210 can train and store data model(s), for instance in the other modules and data 236. In at least one example, the data model(s) can be trained utilizing machine learning mechanisms in which input data relates to historical requests for manager approval. The input data can include descriptive data indicative of characteristics of the historical requests and indications of whether such requests were approved (or denied))
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining whether to approve/deny requests based one or more similarity scores, for the purpose of providing more easier in making decision to approve/deny the requests with the help of the similarity scores.  Since Lin teaches unitizing machine learning model to approve/deny requests based on one or more scores, Yien teaches unitizing machine learning model to approve/deny requests based on one or more similarity scores, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
           Regarding to claim 6, Lin discloses the change control system of claim 1, wherein: the nodes and the edges comprise the metadata that represents the attributes of the job submission; at least one node of the nodes is based at least in part on learned attributes related to one or more of: one or more users associated with the job submission, components affected by the job, timing attributes of the job, and requirements for the system (para [0015], A directed acyclic graph is a type of structure that connects nodes in a given direction, where the nodes are connected in a non-circular fashion. That is to say, a DAG is a rooted tree with no directed cycles, such that on the graph the possibility does not exist to start at a vertex and loop back to the vertex and thus vertices at an edge are directed from an earlier to a later sequence).
            Regarding to claim 7, Lin discloses the change control system of claim 1, wherein extracting information from the graph and submitting the information from the graph to the input layer of the machine learning model is based on a mapping one or more nodes of the nodes from the graph to specific inputs of the input layer of the machine learning model (para [0015], FIG. 1, for example, the directed acyclic graph (e.g., structure 100) is a machine learning model capable of receiving a large amount of inputs (e.g., data 110) for customer transactions and compute variables 112 based on the data 110 loading. The variables 112 computed, may then be used as the inputs for obtaining the model outcome 114 (e.g., model quality score) approving or rejecting a customer transaction request or user login for example. Therefore, the inputs can include data gathered from a client, loaded from a database, and the like).
            Claims 8-14 are written in method and contain the same limitations found in clams 1-7 described above, therefore, are rejected by the same rationale.
            Claims 15-20 are written in computer-readable storage media and contain the same limitations found in clams 1-6 described above, therefore, are rejected by the same rationale.



                                             Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.          

            I. Claim Rejections - 35 USC § 101
              Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the new limitations added to the claims do not overcome the 101 rejection of Abstract idea. The claim recites the following limitations: receive a job submission, wherein the job submission comprises a job including at least one change to a component within a system associated with the change control system; generate a graph comprising metadata that represents attributes of the job submission as edges and nodes of the graph; extract information from the graph for submission to a machine learning model; input the information from the graph to an input layer of the machine learning model, wherein the machine learning model evaluates the information from the graph to output one or more similarity scores; and determine whether to reject the job submission based at least in part on the one or more similarity scores…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
           Moreover, the claims are not integrated into a practical application and do not provide any improvement to the technology. The claim recites the additional elements of a processing system, storage media, machine learning model, and using the processing system to perform receiving, generating, extracting, inputting, and determining steps. The processing system is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, extracting, inputting, and determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
              According, the 101 rejection is maintained.
 
         II. Claim Rejections - 35 USC § 102
            Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection. The new ground of 103 rejection described above.
            In response to the Applicant’s arguments that Lin does not teach “generating a graph comprising metadata that represents attributes of the job submission”, the Examiner respectfully disagrees and submits that Lin described in para [0019], an execution plan may be created by analyzing the static directed acyclic graph (e.g., decision structure 200) and the dependencies between the data 110 and the variables 112. The analysis can include looking at the parent-child relationships found in the decision structure 200 and identifying which of those nodes include this relationship;
para [0013], a system is introduced that can generate and execute an optimization plan for combining nodes based on relationship information. The execution of the optimization plan can occur at both a static and dynamic state to determine how to best execute node combining. Upon isolating the nodes based on processing type, pending nodes can further be categorized using cost based grouping. Cost based grouping can be used to combine pending nodes using information such as CPU run time; para [0021], Next, in FIG. 2B, a run-time or dynamic optimization technique is illustrated in decision structure 250. This dynamic optimization technique is the execution of the optimization plan determined in FIG. 2B at run-time which can help determine whether other nodes that may have been previously identified may be combined (such as nodes D2 218 and V2 222 of container 220)…. Additionally and/or alternatively, additional node pairs may be identified and combined resulting in the number of nodes used. In addition, in some instances, two or more data nodes 110 may be combined with one or more variable nodes 112 if it determined that the sequence and/or dependencies do not change or affect the computation of the model quantity M 114. Thus, in Lin’s the system creates, identifies, determines, combines nodes for the directed acyclic graph, the acts of creating, identifying, determining, and combining nodes are considered “generating” a graph. Therefore, Lin does disclose “generating a graph comprising metadata that represents attributes of the job submission” as claimed.

            
          
                                                            Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.          Claims 1-20 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Engler et al. (US 2018/0308178) disclose systems and methods related to a decision engine. In an example, proposals, work orders, invoices, and assets may be managed by the decision engine, such that recommendations may be generated and automatic actions may be performed on behalf of a subscriber. 
             Bender et al. (US 2019/0251492) disclose a prediction optimization system and method includes analyzing the overall probability of success to identify one or more attributes of the permit application that is negatively impacting the overall probability, mapping the attributes against a list of optimizing action items to determine a recommended change that adjusts the attributes to improve the overall probability.
             Zeng et al. (US 2014/0297357) disclose a method of recommending a production plan includes calculating a similarity score between an incoming order and each historical order in a historical order database, providing a list of most similar historical orders and corresponding historical production plans ranked according to highest similarity scores, receiving an election indicating a historical production plan as a selected production plan, and admitting the selected historical production plan to fulfill the incoming order.
             Verones et al. (US 11,263,590) disclose a prediction system and method may include receiving a plurality of discrete applicant data inputs and a supporting document, the applicant data inputs and the supporting document being relevant to a permit application.
             Verones et al. (US 2019/0251514) disclose a prediction system and method may include receiving a plurality of discrete applicant data inputs and a supporting document, the applicant data inputs and the supporting document being relevant to a permit application.
             Patwardhan et al. (US 2019/0114320) disclose quality evaluation of collaborative text input, and more particularly to system and method for quality evaluation of collaborative text inputs using Long Short Term Memory (LSTM) networks. 
             Smith et al. (US 2020/0097389) disclose a system and method may provide assistance to programmer during programming to detect and predict the existence of errors in code and, in some aspects, predict fixes for erroneous code. 
            Sirin et al. (US 2019/0384863) disclose each graph data model of a graph data model set for converting non-graph data representations in a non-graph database to graph data representations compatible with a graph database may be obtained. 
            Sirin et al. (US 10,303,688) disclose a data request may be predicted to occur in the future based on prior queries compatible with a graph data model. Based on the graph data model, one or more subgraphs representative of data subsets of a data set may be generated.
            
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                 
October 20, 2022